Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors Acxiom Corporation: We consent to incorporation by reference in the Registration Statements previously filed on Form S-3 and Form S-8 (Nos. 33-17115, 33-37610, 33-37609, 33-42351, 33-72310, 333-158005, 333-63633, 333-91395, 333-40114, 333-57470, 333-68620, 333-98613, 333-108900, 333-124901, 333-127743, 333-148946, 333-148708, 333-136919, 333-151333 and 333-175854), of Acxiom Corporation of our reports dated May25, 2012, with respect to the consolidated balance sheets of Acxiom Corporation and subsidiaries as of March31, 2012 and 2011, and the related consolidated statements of operations, equity and comprehensive income (loss), and cash flows for each of the years in the three year period ended March31, 2012, and the effectiveness of internal control over financial reporting as of March31, 2012, which reports appear in the March31, 2012 annual report on Form 10-K of Acxiom Corporation. /s/ KPMG LLP Dallas, Texas May25, 2012
